 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                            FOR WESTERN DISTRICT OF WASHINGTON
 6
     MATTHEW FRIEDMAN,
 7
                       Plaintiff,                    Case No. 2-21-cv-00150-RSL
 8
            v.
 9                                                   STIPULATION AND ORDER OF DISMISSAL
     HORIZON AIR INDUSTRIES, INC.,                   WITH PREJUDICE
10
                       Defendant.
11

12
            COME NOW the parties to this litigation, by and through their undersigned counsel of
13
     record, and hereby stipulate and request that the Court enter an order dismissing Plaintiff’s
14

15   Complaint in the above-captioned case with prejudice and without costs or fees to any party.

16          STIPULATED and AGREED this 12th day of May 2021

17    /s/ Vera Fomina
      Vera P. Fomina, WSBA #49388
18    Skidmore & Fomina, PLLC
19    14205 SE 36th Street, Suite 100
      Bellevue, WA 98006
20    vfomina@skidmorefomina.com
      Attorney for Plaintiff
21
      /s/ Molly Gabel
22    Molly Gabel, WSBA#47023
23    Seyfarth Shaw LLP
      999 Third Avenue, Suite 4700
24    Seattle, Washington 98104-4041
      206-946-4910
25    206-946-4901 (facsimile)
      mgabel@seyfarth.com
26
      Attorney for Defendant


      STIPULATION AND REQUEST FOR ORDER OF                                SKIDMOREFOMINA, PLLC
      DISMISSAL WITH PREJUDICE - 1                                        14205 SE 36th Street, Suite 100
                                                                              Bellevue, WA 98006
 1
                                                  ORDER
 2

 3          In accordance with the Stipulation and Request for Dismissal filed by the parties, the

 4   Court hereby orders that Plaintiff’s Complaint in this matter is hereby dismissed with prejudice,

 5   with each party to bear their own fees and costs.
 6          IT IS SO ORDERED
 7
            Dated this 13th day of May, 2021.
 8

 9
                                                  Robert S. Lasnik
10
                                                  United States District Judge
11    /s/ Vera Fomina
      Vera P. Fomina, WSBA #49388
12    vfomina@skidmorefomina.com
      Attorney for Plaintiff
13

14
      Approved as to form and content; Notice of presentation waived
15
      /s/ Molly Gabel
16    Molly Gabel, WSBA #47023
      Seyfarth Shaw LLP
17    999 Third Avenue, Suite 4700
18    Seattle, Washington 98104-4041
      mgabel@seyfarth.com
19    Attorney for Defendant

20

21

22

23

24

25

26



      STIPULATION AND REQUEST FOR ORDER OF                                SKIDMOREFOMINA, PLLC
      DISMISSAL WITH PREJUDICE - 2                                        14205 SE 36th Street, Suite 100
                                                                              Bellevue, WA 98006
